311 S.W.3d 726 (2010)
KENTUCKY BAR ASSOCIATION, Movant,
v.
Cletus MARICLE, Respondent.
No. 2010-SC-000219-KB.
Supreme Court of Kentucky.
May 20, 2010.

ORDER OF AUTOMATIC SUSPENSION
Pursuant to SCR 3.166, the Movant notified this Court that the Respondent, Cletus Maricle, also known as Russell Cletus Maricle, whose KBA Member Number is 43900, who was admitted to practice law in Kentucky on May 1, 1966, and whose bar roster address is 393 Circle Drive, Manchester, Kentucky, 40962, was convicted of five felony counts on March 24, 2010, in the United States District Court for the Eastern District Of Kentucky, Southern Division (at London).[1]
SCR 3.166 requires the automatic suspension of an attorney from the practice of law upon conviction of a felony, effective the day following the finding of guilt by the jury. Accordingly:
IT IS HEREBY ORDERED that Respondent, Cletus Maricle, also known as Russell Cletus Maricle, be and is hereby suspended from the practice of law in this Commonwealth, effective March 25, 2010, until said order of suspension is dissolved or superseded by order of this Court.
IT IS FURTHER ORDERED that:
1. Respondent shall within ten days, notify all clients, if any, in writing of his inability to continue to represent them, and shall furnish copies of all such letters to the Director of the Kentucky Bar Association;
2. Respondent shall make arrangements to return all active files, if any, to his clients or new counsel, as well as return any unearned attorney fees and client property and shall advise the Director of such arrangements within ten days;
3. Respondent shall immediately, to the extent possible, cancel and cease any advertising activities in which he is engaged; and
4. Respondent shall pay the costs of these proceedings.
All sitting. All concur.
ENTERED: May 20, 2010.
/s/ John D. Minton, Jr.
    Chief Justice
NOTES
[1]  Criminal Action No. 6: 09-16-S-DCR.